     Ognian Gavrilov, State Bar No. 258583
 1   GAVRILOV & BROOKS
     2315 Capitol Avenue
 2   Sacramento, CA 95816
 3   Telephone:    (916) 504-0529
     Facsimile:    (916) 727-6877
 4   Email:        Info@GavrilovLaw.com

 5   Attorneys for Defendant and Counter-Claimant:
     SUSANNE MARIE MCGREW
 6
     Timothy A. Charshaf, Esq., SBN 139873
 7
     LAW OFFICE OF TIMOTHY A.
 8   CHARSHAF, A.P.C.
     5176 Hillsdale Circle, Suite 100
 9   El Dorado Hills, California 95726
     Telephone: (916) 933-2174
10
     Facsimile: (916) 251-2902
11
     Attorneys for Plaintiff and Counter-Defendant
12
13                         IN THE UNITED STATES DISTRICT COURT
14                        FOR THE EASTERN DISTRICT OF CALIFORNIA
15                                  SACRAMENTO DIVISION
16
     ANDREW FURIA, an individual,                    Case No. 2:19-cv-00942-JAM-KJN
17
18           Plaintiff,                              JOINT STIPULATION OF DISMISSAL
                                                     WITH PREJUDICE; ORDER THEREON
19      v.
                                                     (FRCP Rule 41(a)(1)(A)(ii))
20   SUSANNE MARIE MCGREW, an
21   individual; LAURIE HIRSCH, an
     individual; PYRHYDRO, LLC, a Nevada
22   corporation; WELLS FARGO BANK,
     NATIONAL ASSOCIATION; BANK OF
23   AMERICA, NATIONAL ASSOCIATION
24   and DOES 1 through 50, inclusive,

25           Defendants.
26
     SUSANNE MARIE MCGREW, an
27   individual,

28           Counter-Claimant,


                                                -1-
                           JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
         v.
 1
 2     ANDREW FURIA, an individual, and
       ROES 1 through 25,
 3
              Counter-Defendant.
 4
 5
 6
              Pursuant to Federal Rule of Civil Procedure, Rule 41(a)(1)(A)(ii), Plaintiff and Counter-
 7
     Defendant ANDREW FURIA and Defendant and Counter-Claimant SUSANNE MARIE
 8
     MCGREW, by and through undersigned counsel, hereby stipulate as follows:
 9
10
     1. Plaintiff, ANDREW FURIA, hereby dismisses Defendant, SUSANNE MARIE
11
        MCGREW with prejudice in the above action.
12
     2. Counter-Claimant, SUSANNE MARIE MCGREW’s Counter-Claim and all claims
13
        asserted therein be dismissed with prejudice.
14
     3. Each party shall bear their own attorney fees, costs, and expenses.
15
16
     Dated: November 6, 2019                              GAVRILOV & BROOKS
17
18
                                                   By: ____/s/ Ognian Gavrilov___________
19
20                                                        Ognian Gavrilov
                                                          Attorney for Defendant/Counter-Claimant
21                                                        SUSANNE MARIE MCGREW
22
23   Dated: November 6, 2019                              LAW OFFICE OF TIMOTHY A.
                                                          CHARSHAF, A.P.C.
24
25                                                 By: ____/s/ Timothy Charshaf___________
26
                                                          Timothy Charshaf
27                                                        Attorney for Plaintiff/Counter-Defendant
                                                          ANDREW FURIA
28


                                                 -2-
                            JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
 1
 2
 3
 4
 5
 6
 7
 8
 9                                              ORDER

10          Based upon the Joint Stipulation of the parties, and good cause appearing therefore,

11   SUSANNE MARIE MCGREW is hereby dismissed as Defendant, and the Counter-Claim filed

12   against ANDREW FURIA is hereby dismissed with prejudice, with each party bearing its own

13   attorney fees, costs, and expenses.

14          IT IS SO ORDERED

15
16   DATED: 11/8/2019                            /s/ John A. Mendez            _
                                                 U. S. District Court Judge
17
18
19
20
21
22
23
24
25
26
27
28


                                                -3-
                           JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
